Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 16, 1974, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective August 20, 1974 because he voluntarily left his employment without good cause. The record clearly establishes that claimant, a postal service employee, resigned from his employment because he felt he could not pass the required test. The factual finding of the board that claimant voluntarily left his employment without good cause is supported by substantial evidence (Matter of Goldberg [Catherwood], 35 AD2d 860). Decision affirmed, without costs. Greenblott, J. P., Kane, Koreman, Larkin and Reynolds, JJ., concur.